Exhibit Contact: Media Relations Investor Relations Jeanmarie McFadden Suzanne Charnas 212-762-6901 212-761-3043 Morgan Stanley Reports Third Quarter Results Net Revenues of $8.0 Billion Quarterly EPS of $1.32 Annualized ROE of 16% Strong Results in Commodities, Foreign Exchange and Equity Trading, Including a Record in Prime Brokerage NEW YORK, September 16, 2008 – Morgan Stanley (NYSE: MS) today reported income from continuing operations for the third quarter ended August 31, 2008 of $1,425 million, or $1.32 per diluted share, compared with $1,474 million, or $1.38 per diluted share, in the third quarter of last year.Net revenues were $8.0 billion, 1 percent above last year’s third quarter.Non-interest expenses of $6.1 billion increased 7 percent from a year ago.The annualized return on average common equity from continuing operations was 16.5 percent in the current quarter, compared with 17.2 percent in the prior year. For the first nine months of fiscal 2008, income from continuing operations was $4,002 million, or $3.72 per diluted share, compared with $6,151 million, or $5.79 per diluted share a year ago.Net revenues decreased 20 percent to $22.9 billion and non-interest expenses decreased 10 percent to $17.3 billion.The annualized return on average common equity from continuing operations was 16.1 percent, compared with 25.5 percent a year ago. Net income for the quarter was $1,425 million, or $1.32 per diluted share, compared with $1,543 million, or $1.44 per diluted share, in the third quarter of fiscal 2007.The annualized return on average common equity for the quarter was 16.5 percent, compared with 17.1 percent a year ago.For the first nine months of fiscal 2008, net income was $4,002 million, or $3.72 per diluted share, compared with $6,797 million, or $6.40 per diluted share a year ago.Net income for the first nine months of fiscal 2007 includes the results of Discover Financial Services which are reported in discontinued operations.The annualized return on average common equity for the first nine months was 16.1 percent, compared with 24.9 percent last year. Business Highlights · Equity sales and trading net revenues of $2.7 billion included record results in prime brokerage and strong results in the proprietary trading, derivatives and cash businesses. · Fixed income sales and trading net revenues of $1.9 billion included higher revenues in commodities, offset by lower revenues in interest rate, credit & currency products and net writedowns in the mortgage proprietary trading business of $640 million. · Equity and fixed income sales and trading net revenues included approximately $0.5 billion and $0.9 billion, respectively, from the widening of Morgan Stanley’s credit spreads on certain long-term debt. · Investment banking delivered net revenues of $1.0 billion, despite the challenging market environment. · During the quarter, the Firm advised the U.S. Treasury Department on strategic alternatives for Fannie Mae and Freddie Mac, a testament to the strength of our investment banking franchise. · Global Wealth Management achieved net revenues of $1.6 billion.This business generated net new assets of $13.7 billion, the second highest ever, and our tenth consecutive quarter of client inflows. · The Firm continued to maintain strong liquidity and capital positions in the quarter with average total and parent liquidity of $175 billion and $81 billion, respectively, and leverage and adjusted leverage ratios of 23.5x and 12.9x, respectively. John J.
